Appeal from Jefferson Circuit Court.
Tried before the Hon. James J. Banks.
White & Howze, contra.
This was an action of assumpsit, brought by the appellants against the appellees. Upon demurrers being sustained to. the complaint, the plaintiff amended the same ; and upon the demurrers being sustained to the plaintiffs’ amended complaint, the plaintiff declined to plead further, and judgment was rendered for the defendant. From .this judgment the appeal is taken, and the bill of exceptions shows no exception reserved, except to the rulings upon the pleadings. The appeal is dismissed on the authority of Dundee Mortgage &c. Co. v. Nixon, 95 Ala. 318; 3 Brick. Dig., 678, § 5; Code, § 2759.
Opinion by Haralson, J.